Citation Nr: 0804317	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  96-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for peptic 
ulcer disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for 
sciatica, currently evaluated as 40 percent disabling prior 
to September 26, 2006, and 60 percent disabling from 
September 26, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted the veteran's claims; the veteran continues to 
disagree with the level of disabilities assigned.  The Board 
notes that this appeal was remanded for further development 
in June 2003, and now returns again before the Board.

The Board also notes that the veteran was given a previous 
Board hearing, dated October 2002, before a Veterans Law 
Judge who is no longer with the Board.  However, the veteran 
was provided a subsequent hearing before the undersigned 
Veterans Law Judge at the RO in October 2007.


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease is manifested by 
minimal symptomatology, with no finding of anemia, diarrhea, 
or weight loss; the veteran currently takes medication for 
control of his peptic ulcer disease.

2.  For the time period prior to April 30, 1999, the 
veteran's sciatica consisted of moderately severe 
symptomatology, including severe weakness and pain of the 
left lower extremity, causing difficulty with ambulation.

3.  For the time period from April 30, 1999, the veteran's 
sciatica has consisted of severe symptomatology, nearly 
approximating severe incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for peptic ulcer disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Codes 7305, 7308 (2007).

2.  For the time period prior to April 30, 1999, the criteria 
for an evaluation in excess of 40 percent for sciatica are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007).

3.  For the time period from April 30, 1999, the criteria for 
a 60 percent evaluation, for sciatica are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2003, September 2003, May 2004, 
March 2006, July 2006, November 2006, and March 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claims.  The duties to notify and assist 
have therefore been met.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran is currently rated as 40 percent disabled for the 
injury to his sciatic nerve prior to September 26, 2006, and 
as 60 percent disabled from September 26, 2006, under 
Diagnostic 8520.  This Code provides the rating criteria for 
evaluation of paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The veteran's peptic ulcer disease is currently rated as 20 
percent disabled under Diagnostic Code 7308.  That Code 
provides a 20 percent evaluation for mild disability, 
characterized with infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms, or continuous 
mild manifestations.  A moderate disability characterized by 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory disturbances after meals, but 
with diarrhea and weight loss warrants a 40 percent rating.  
Severe disability associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent rating.  38 C.F.R. § 4.114, Code 7308 
(2007).

The veteran could also be rated for his peptic ulcer disease 
by analogy to a duodenal ulcer, under Diagnostic Code 7305.  
That code provides that a moderately severe ulcer manifested 
by symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year warrants a 40 
percent rating.  Moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations warrants a 20 percent rating.  Mild ulcer 
disease with recurring symptoms once or twice yearly warrants 
a 10 percent rating. 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2007).

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 percent 
disabled for his sciatica prior to April 30, 1999, and as 80 
percent disabled from April 30, 1999.

As to a higher rating prior to April 1999, the veteran would 
have to be found to have symptomatology consistent with a 
finding of severe incomplete paralysis with marked muscular 
atrophy.  Reviewing the evidence of record, in May 1990, the 
veteran underwent surgery for sciatica.  It was noted that 
the veteran reported that since a June 1988 left total hip 
replacement, he has had complaints of sciatica with radicular 
symptoms and a foot drop.  Upon operating, the nerve was 
found to be without an area of constriction or fibrosis, 
although evidence of chronic inflammation was seen.  One 
acetabular screw was protruding approximately 7.5mm from the 
posterior aspect of the ischium in the vicinity of the 
sciatic nerve, and this was removed.  It is noted that the 
veteran had undergone several hip replacement surgeries at 
that point.

A report of May 1991 VA examination indicated that the 
veteran reported some pain down the left leg on occasions.  
The veteran was able to walk with the use of a cane.

A March 1993 report of VA examination indicated that the 
veteran reported left lower extremity pain.  The veteran was 
noted to walk with a very marked limp, and use a cane.  He 
was noted to have a drop foot on the left side.  He had a 
marked degree of hypesthesia below the knee and posterior 
thigh on the left.

An emergency room report from November 1995 noted 
incidentally that the veteran was able to ambulate into the 
emergency department with some limping but otherwise no 
difficulty.

A September 1995 report of VA examination noted that the 
veteran walked with a crutch on his right arm.  The veteran 
reported tingling and numbness in the left leg with 
continuous calf cramps. 

A report of May 1996 VA examination indicated that the 
veteran was able to walk with a crutch and a very slow gait.  
He had numbness and tingling in the left leg.  He reported 
the left leg from the knee down had numbness and tingling, as 
well as the whole foot.  The veteran was diagnosed with left 
sciatica with numbness and tingling in the lower extremity 
from the knee down.

A report of VA discharge summary from October 1997 indicated 
that, upon hospitalization, muscle strength was 4/5 in the 
lower extremities, with decreased vibratory sensation and pin 
prick in the left lower extremity.  The veteran also had 
marked pain when his left leg was flexed or adducted.  As a 
result, he could not stand easily on his left leg.  Reflexes 
were decreased in his left lower extremity, but his toes were 
upgoing bilaterally.  The veteran was admitted for 
rehabilitative therapy.  It was noted that because of the 
veteran's left sciatic nerve paralysis, he was unable to have 
complete use of his left lower extremity.  As a result, he 
could not walk without assistance, and required a wheelchair 
for ambulation of any distance.

A letter from a physical therapist dated September 1998 
indicated that, in regards to the veteran's prior admission, 
while his function increased for a short period of time 
during his stay, this minimal return was a temporary result 
from his therapeutic modalities.  He indicated that upon 
discharge, the veteran was only able to have limited 
household ambulation with rolling walker and left knee brace 
at distances of less than 50 ft.

A December 1998 report of VA neurology consult indicated that 
the veteran had an inability to dorsiflex his left foot.  
Sensation was markedly decreased to a sharp object in the 
back of the left leg, above the knee, and over the whole left 
leg from the knee down.  There was minimal vibratory 
sensation present at the left knee, and moderate at the right 
knee.  The deep tendon reflexes were decreased in both lower 
extremities, but more so on the left than on the right, and 
there was no ankle jerk on the left side.  The plantar 
response was unresponsive on the left.

While the Board finds that the veteran had significant 
symptomatology during this period due to his sciatica, there 
is no evidence during this time that the veteran had marked 
muscular atrophy; further, while the veteran had significant 
pain and weakness in his left leg, he was at most times able 
to walk on it.  At no time did he exhibit marked muscle 
atrophy or other indicia of severe, incomplete paralysis of 
the sciatic nerve.  Considering the sciatic symptomatology 
exhibited during this time period, the Board finds that it is 
consistent with no more than moderately severe incomplete 
paralysis of the sciatic nerve, which would warrant a 40 
percent evaluation, the evaluation that the veteran is 
currently receiving for this time period.

From April 1999 however, the Board finds, resolving all doubt 
in the veteran's favor, that the criteria for a 60 percent 
evaluation under Diagnostic Code 8520 have been met.  
Reviewing the evidence from this period, the veteran 
exhibited left foot drop and severe limitation of function of 
the left leg; combined with severe pain in his leg.  The 
Board finds this sufficient evidence to warrant a 60 percent 
evaluation.  While the evidence from this period also 
demonstrates significant nonservice-connected disability 
affecting the left lower extremity, including left hip 
disability and vascular disease in the left lower extremity 
that eventually resulted in its amputation, the Board finds 
sufficient evidence of disability due to the service-
connected sciatica to warrant a 60 percent rating.  However 
at no time during the appellate period did the veteran 
exhibit complete paralysis of the sciatic nerve to warrant 
any higher evaluation.  

Referring to the evidence of record during this period, an 
April 1999 report of VA surgery indicated that the veteran 
had no complications from his left hip surgery other than an 
apparent sciatic injury, resulting in a foot drop. 
Subsequently dated VA treatment reports note significant 
limitation of function in the left lower extremity and 
complaints of severe pain.  The veteran demonstrated 
significant loss in his ability to ambulate.  

An April 2002 VA outpatient treatment record indicated that 
the veteran was seen at that time for a block of the left 
sciatic nerve.  The veteran was found to have sensation 
significantly reduced over the left lower extremity excluding 
the area of the anterior aspect of the left thigh with areas 
of anesthesia noted in the area of distribution of the left 
sciatic nerve.  Motor power was significantly reduced over 
the left lower extremity as compared to the right.  The 
veteran could not flex or dorsiflex the left foot or move the 
left knee or hip because of pain in the left lower extremity.  
A left sciatic nerve block was performed at that time, with 
the veteran reporting adequate pain relief.

A VA examination report of April 2003 indicated that the 
veteran had a left foot drop as a result of his sciatica.  He 
was unable to walk bearing weight on the left leg, although 
he could transfer from chair to chair or chair to bed 
independently.  He had constant neuropathic pain from the 
left buttock area into the lateral foot, improved with pain 
medication and spinal block injections.  There was minimal 
atrophy of the left leg.  There was foot drop, and weakness 
and dorsiflexion on the left.  Reflexes were normal at the 
knees and absent at the left ankle.  Sensation appeared to be 
diminished in a left L5 distribution, and equivocal in left 
S1 distribution.  The veteran was diagnosed with left sciatic 
neuropathy with incomplete moderately severe paralysis.

A report of annual examination dated April 2003 indicated 
that the veteran had a left foot drop as a result of his 
sciatic injury, and was unable to bear weight on the left 
side, although he could transfer from chair to chair or chair 
to bed independently.

A VA examination report of February 2004 indicated that the 
veteran reported continuous pain in his left sciatic notch 
radiating down the left leg.  The pain was continuous and was 
made worse with standing or leg moving.  The veteran 
ambulated in a wheelchair or scooter, and only had 
capabilities for transferring.  Examination of the left leg 
showed that although the veteran had some decreased strength 
in several muscles in the left lower extremity; the left 
gastrocnemius and the left anterior tibialis and the left 
extensor digitorum brevis had preserved bulk.  Sensory 
examination showed decreased pinprick below the left knee.  
Otherwise, the sensory examination was normal.  Reflexes were 
normal in the arms and the right leg.  In the left leg, left 
knee jerk was normal, left ankle jerk was absent.  The 
veteran's disability was found to be caused by both weakness 
and causalgic pain.  The examiner felt that the causalgic 
pain warranted an increased rating.  It was reported that 
other sources of pain and disability came from the left hip 
and decreased circulation in the lower extremities.  

The veteran continued to seek VA treatment for left lower 
extremity problems from 2004 to 2006 and he exhibited severe 
pain and weakness.  A July 2004 outpatient treatment report 
reflects that the main reason for the pain was likely 
peripheral vascular disease, and a left above the knee 
amputation was recommended.  In November 2004, the left lower 
extremity was amputated due to gangrene from a saphenous vein 
graft site.   

A September 2006 report of VA examination regarding the 
veteran's sciatica indicated that the veteran reported 
paresthesias on a consistent basis through the left lower 
extremity, the residual limb.  The veteran was noted to have 
radiation of pain in the posterior aspect of the left thigh 
residual limb portion.  There was muscular atrophy of the 
left thigh, which was 6 1/2 inches the proximal portion of the 
limb, and the circumference was about 17 inches.  On the 
right side comparatively from the same distance from the 
proximal portion of the limb, the circumference of the thigh 
was 20 1/2 inches with clear evidence of muscle atrophy and the 
affected extremity for this exam was the left lower extremity 
residual portion.  The veteran was diagnosed with left 
sciatica with left side residual limb muscular atrophy as 
noted above.  The examiner indicated that the veteran had low 
back pain with left sciatica for about 20 years, whereas his 
achy amputation was only about 2 years old.  The examiner 
indicated that it was more likely than not that the veteran's 
current muscular atrophy of his left side residual limb was 
due to left sciatica.

Thus, even though the veteran retained usage of this limb 
prior to its amputation, the Board finds, considering his 
severe level of left leg disability, that the veteran should 
receive a 60 percent evaluation during this period for 
severe, incomplete paralysis of the sciatic nerve.  While 
marked atrophy was not observed, he did exhibit significant 
loss of sensation and left foot drop; the exhibited function 
loss was also severe.  However, considering only the degree 
of disability caused by the service-connected sciatica, the 
requirements for an 80 percent rating were not met.  The 
veteran never exhibited complete loss of active movement in 
the muscles below the knee or weakened flexion of the knee 
due to sciatica.  

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased initial evaluation for the 
veteran's service connected peptic ulcer disease have not 
been met.  In this regard, to warrant a higher evaluation, 
the veteran would have to be found to have either a moderate 
disability characterized by less frequent episodes of 
epigastric disorders that those contemplated by a severe 
rating, with characteristic mild circulatory disturbances 
after meals, but with diarrhea and weight loss, or a 
moderately severe ulcer manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.

Reviewing the evidence of record, throughout the course of 
this appeal, the veteran has been seen sporadically for 
epigastric complaints, for which he takes medication.

A discharge summary for VA hospitalization from late December 
1993 to early January 1994 indicated that the veteran was 
assessed on admission as having apparent gastrointestinal 
hemorrhage, probably related to peptic ulcer disease 
aggravated by aspirin and nonsteroidal anti-inflammatories.  
After conservative treatment failed, the veteran underwent 
exploratory laparotomy with a truncal vagotomy and a 
pyloroplasty, as well as an oversewing of the duodenal ulcer.

A report of June 1996 upper GI series noted a deformity of 
the pylorobulbar interface in the region of the prior ulcer, 
but no evidence of active ulcer.  A hiatal hernia was also 
noted.

A report of May 1997 VA gastrointestinal examination 
indicated that there was no epigastric tenderness.  The 
veteran reported epigastric burning.  The veteran was found 
to have chronic peptic ulcer disease by review of his medical 
history.

A VA examination report of April 2003 indicated no history of 
vomiting, hematemesis, melena, diarrhea, or constipation.  
The veteran was noted to be on daily medication for dyspepsia 
with no active ulcer disease or abdominal complaints and with 
no circulatory disturbance after meals.  The veteran was 
diagnosed with peptic ulcer disease, status post vagotomy and 
partial gastrectomy.

In an admission note dated August 2006, the veteran's abdomen 
was found to be soft, nondistended, and nontender.  Bowel 
sounds were present in all 4 quadrants.  There was no nausea 
or vomiting.  Appetite was adequate.  Bowel habits were 
regular/normal in color and consistency.

A September 2006 report of VA examination regarding the 
veteran's peptic ulcer disease indicated that the veteran was 
on medication for his symptoms.  The veteran reported a 
circulatory disturbance after high carbohydrate intake, with 
vomiting episodes.  There were episodes of nausea and 
vomiting, as well as left sided abdominal tenderness.  The 
veteran's weight was noted to be stable.  There were no 
clinical signs of anemia.  He had left middle quadrant 
abdominal tenderness without radiation and intact bowel 
sounds.  The veteran was diagnosed with peptic ulcer disease.

Thus, while the veteran reported recent problems with weight 
loss, his most recent VA examination report indicated that 
his weight was stable.  At no time has the evidence of record 
indicated that the veteran has had problems with weight loss 
due to this disability.  While the veteran recently reported 
problems with nausea and vomiting, there is no indication in 
the record that the veteran has chronic diarrhea or anemia 
due to this disability.  In fact, other than the veteran's 
one hospitalization for this disability in late December 
1993, the veteran has only had minimal and sporadic 
complaints of epigastric symptoms, and certainly no 
complaints showing any sort of incapacitating episodes.  
Therefore, as the criteria for an increased evaluation for 
the veteran's service connected peptic ulcer have not been 
met, the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for this 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).   Finally, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for peptic ulcer disease, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


ORDER

An increased initial evaluation for peptic ulcer disease, 
currently evaluated as 20 percent disabling, is denied.

An increased initial evaluation greater than 40 percent for 
sciatica for the period prior to April 30, 1999 is denied.

An increased evaluation for sciatica for the period from 
April 30, 1999 to 60 percent is allowed, subject to the 
regulations governing the award of monetary benefits. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


